Title: To Thomas Jefferson from Charles Willson Peale, 28 October 1802
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            Dear Sir
            Museum Octr 28th. 1802.
          
          A Gentleman from Virginia lately viewing the Skeleton of the mammoth, told me that 9 miles from the sweet Springs in Green bryer County, a few months past, was found in a Salt petre cave some large Bones, which they supposed, from the hole in one of Vertebræ’s, measuring 9 Inches in circumference, was of a larger species of the Mammoth than my Skeleton, and that a bone of one of the claws measured 9 inches in length. He also informed me that the person who was diging out the bones, intended them for me, but he could not recollect his name, but advised me to write to John Lewes Esqr. a magestrate who had given him this information, and whom he said was of a generous & liberal mind. He also said that the Salt Petre cave, is very long, and in it were found, some of the finest fur.
          This is the same species of Animal as those bones you presented to the Philosophical Society, and not the Mammoth as those Persons have supposed—The Vertebræ may be one in the front of the Animal, the holes of which is commonly larger than those in the middle or hinder parts of the back. Some of the back bones belonging to my Skeleton has larger holes for the spinal marrow than a circumference of 9 Inches.
          The obtaining bones of other nondescript Animals of our Country is now a favorite object with me, and I would have willingly made a visit to the spot, but the situation of my family does not permit it at present.
          Doubtless you have seen some paragraphs in the news Papers on the half of the head of the mammoth being found in the barrens of Kentucky—it was dug up in sinking a pit to get salt water, 50 feet below the surface of the Earth—in what the people of that Country, call a sink—Doctr Hunter of this City being in Kentucky, I wrote to him my desire to obtain this relick, that I would not reguard some expence to obtain it, as being Very important to complete our knowledge of the form of the head of my Skeleton. He informs me that Dr. Samuel Brown has undertaken to procure it for me, and that he would send it to Orleans, to be conveyed to Philada. by Water. Dr. Hunter is expected in Philada. in about 2 Weeks, and probably will give me more particulars.
          I have just received Letters from my Sons in London—They had obtained a Room for their exhibition of the Skeleton, in the building formerly used for the royal Academy in Pall Mall for which they are to pay 666 Dollrs. for it intill the 25 of March next. Rembrandt has been much favoured by the Officers of the Customs, by means of Letters which Mr. Bond was so obliging as to give him. And the board of Commissioners had ordered that the Valuation of the Skeleton should not exceed 50 £, and after all, the duty amounts to about 130 Dollars.
          Rembrandt had gone through a great deal of trouble, with much anxiety, and he says, he could not think of writing to me before he had better Prospects—He was prepairing to get up the Skeleton & he says his next letters will be more interesting to me.
          I am fully satisfied that both of my sons will make useful observations on all interresting works of Art &c. They have done well thus far.
          My progress of improvements of the Museum is considerable during the absence of the Citizens.
          No labour or expence shall be spared to render it conspicuously usefull to my Country.
          I am Dr. Sir with much respect your friend
          
            C W Peale
          
         